DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims 
Claims 1-4, as filed on 09/08/2020, are currently pending and considered below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the features canceled from the claims, no new matter should be entered:
Claim 1, line 15: “more than two sets of position detectors” (the figures only show position detectors 40 and 50).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Specification
The abstract of the disclosure filed 09/08/2020 is objected to because the abstract is over 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims listed below are objected to because of the following informalities (appropriate correction is required):
Claims 2-4, line 1: amend “a remote intelligence control device” to ---the remote intelligence control device---.
Claim 3, line 3: amend “the user” to ---a user---.
Claim 3, line 3: amend “the heartbeat” to ---a heartbeat---.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Claim 1, line 3 recites: “the invention”. There is a lack of antecedent basis for this limitation within the claim. Applicant is suggested to amend the limitation to ---the exercise machine---.
Claim 1, line 11 recites: “the pushing positions”. There is a lack of antecedent basis for this limitation within the claim. Applicant is suggested to amend the limitation to ---pushing positions---.
Claim 1, line 14 recites: “a microcomputer intelligence control device”. The claim is rendered indefinite as it is unclear if this the remote intelligence control device recited on line 2 or is a different control device. In as much as applicant has shown it is believed to be the same control device. Applicant is suggested to keep the claim limitation name consistent or amend line 14 to ---wherein the remote intelligent control device is a microcomputer intelligent control device, wherein by using the microcomputer intelligent control device…---.
Claim 1, lines 15-16 recite “with more than two sets of position detectors”. The claim is rendered indefinite as it is unclear how many detectors are being claimed. It is unclear if applicant is claiming at least six position detectors (a set with a minimum of two with at least three sets) or the device is capable of being in cooperation with more than two position detectors. In as much as applicant has shown and as best described applicant only has two position detectors (position detectors 40, 50). Applicant is suggested to amend the limitation to ---with at least two position detectors---.
Claim 1, lines 18-19 contains the trademark/trade name “Bluetooth” and “Wi-Fi”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a networking system and, accordingly, the identification/description is indefinite. 
Claim 2, line 2 recites: “wherein both of the position detectors”. The claim is rendered indefinite as it is unclear how many position detectors are being claimed due to claim 1 stating “with more than two sets of position detectors”. It is unclear if the claim is stating there are only two detectors or if both is in reference to the “two sets”.
Claim 2, line 3 recites: “the pivot point of the pneumatic cylinder and the pivot point of the multi-swiveling rod assembly”. There is a lack of antecedent basis for “pivot points” within the claims. Applicant is suggested to amend the limitations to ---a pivot point---.
Claim 2, line 4 recites: “the pivoting angle of the specific pivot joint”. The claim is rendered indefinite as there is a lack of antecedent basis for the limitations within the claim. Applicant is suggested to amend the limitation to ---a pivoting angle of a specific pivot joint.
Claim 4, line 3 recites “the remote intelligence control purpose”. There is a lack of antecedent basis for this limitation within the claims. It is unclear if this limitation is in reference to the remote intelligence control device, the networking system for remotely controlling, or the microcomputer intelligence control device. Applicant is suggested to amend the limitation to ---a remote intelligence control purpose---.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150105223 A1 (Bissu) in further view of US 20180015325 A1 (Wang) in further view of US 20170319905 A1 (Conner).
Regarding Independent Claim 1, Bissu discloses a pull-up fitness exercise machine with a remote intelligent control device (“the user moves the arm of the machine when performing push-up exercises such as sit-ups or pull-up movements, such as the so-called deadweight exercise” ¶ 26), comprising:
a base (Figure 1: Annotated) stably supporting all components of the exercise machine (see Figure 1 wherein horizontal structure that is the base supports the device on a floor surface), a vertical support (column 19) fixed behind the base (in as much as applicant has shown the column 19 is fixed behind the base towards the seat 20), a set of top cantilevers (arms 13) (Figure 1: Annotated; the crossbars are the handles for holding by the users hands), 

    PNG
    media_image1.png
    474
    629
    media_image1.png
    Greyscale

Figure 1: Bissu Annotated
and a multi-swiveling rod assembly (support structure 22 with cam arm 10) pivoted below the vertical support (in as much as applicant has shown the support structure 22 and cam arm 10 are below the upper end of the column 19) and having a horizontal support plate (Figure 1: Annotated), the multi-swiveling rod assembly being further connected with an auxiliary pushing unit (piston 5, carriage 7, screw 8, and motor 9) that can adjust the pushing force so as to provide the multi-swiveling rod assembly with a proper upward pushing force (“When moving away the carriage (7) from cam arm pivot (A), "the lever arm" becomes smaller, offering more resistance (weight) to the user and vice versa” ¶ 47; adjustment of the carriage 7 along cam arm 10 adjusts the vertical pushing force of the pneumatic piston 5), 

    PNG
    media_image2.png
    639
    831
    media_image2.png
    Greyscale

Figure 1: Bissu Annotated
the auxiliary pushing unit being positioned between the base and the multi-swiveling rod assembly (in as much as applicant has shown the pneumatic piston 5 with carriage 7 are located between the support structure 22 and the vertical column 19), and having a pneumatic cylinder (pneumatic piston 5) and a motor drive member (motor 9),
whereby the pushing position (axis 24; located at upper end of piston 5) of the pneumatic cylinder driven by the motor drive member (via screw 8) can be changed to form pushing forces of different intensities (“When moving away the carriage (7) from cam arm pivot (A), "the lever arm" becomes smaller, offering more resistance (weight) to the user and vice versa” ¶ 47), 
wherein by using a microcomputer intelligent control device with built-in control software (computer 2) and an operating interface (“ a remote control or a wireless button for controlling the apparatus computer” ¶ 26) in cooperation with more than two sets of position detectors (“potentiometer sensor” and “linear potentiometer”¶ 69; in as much as applicant has shown and as best described there are two sensors), the multi-swiveling rod assembly and the auxiliary pushing unit of the pull-up fitness exercise machine can be intelligently controlled (“it has sensors and actuators to activate the motor (9), which is attached to and causes a turning movement to the screw (8), which in turn is attached to the carriage (7), which is moved by the screw (8) in order to vary the mechanical resistance (weight) received by the user, by the aforementioned "lever" effect” ¶ 67),
wherein the microcomputer intelligent control device is provided with a wireless system for remotely controlling the intensity of the pushing force of the pull-up fitness exercise machine (“a wireless remote control or button to control the computer of the apparatus” Claim 14; the computer 2 is controlled wireless allowing for remote controlling of the force provided by the device).
Bissu discloses the invention as substantially claimed, see above. Bissu does not disclose two pneumatic cylinders and wherein the microcomputer intelligent control device is provided with a Bluetooth networking system and a Wi-Fi networking system for remotely controlling the intensity of the pushing force of the pull-up fitness exercise machine (emphasis added).
Wang teaches an analogous pull-up exercise machine (“pull up exercise machine”) comprising a base (base 11) stably supporting all components of the invention (see Figure 1), a vertical support fixed behind the base (vertical stand 14; see Figure 1 wherein stand 14 is fixed to the rear end of the base 11), a set of top cantilevers (gripping ends 16) projecting from the vertical support (see Figure 1), 
(footboard link rod 19) pivoted below the vertical support and having a horizontal support plate (footboard 30), the multi-swiveling rod assembly being further connected with an auxiliary pushing unit (auxiliary lifting members 20), so as to provide the multi-swiveling rod assembly with a proper upward pushing force (“an accessory lifting member such as a spring or a hydraulic cylinder for constantly providing an upward trust to assist the exerciser to perform the intended exercise easily” ¶ 2), the auxiliary pushing unit being positioned between the base and the multi-swiveling rod assembly (see Figure 1 wherein the lifting members 20 are between the footboard 30 and the stand 14), and having two cylinders (see Figure 1 wherein there are two lifting members 20).
It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Bissu’s single pneumatic cylinder to be two pneumatic cylinders providing an upward pushing force, as taught by Wang, in order to provide redundant systems in the case of failure and to provide a balanced upward force on the cantilevered arm to increase stability.
Bissu in view of Wang discloses the invention as substantially claimed, see above. Bissu does not disclose wherein the microcomputer intelligent control device is provided with a Bluetooth networking system and a Wi-Fi networking system for remotely controlling the intensity of the pushing force of the pull-up fitness exercise machine (emphasis added).
Conner teaches an analogous exercise device solving the same issue of providing wireless communication between a wireless remote and computer comprising a fitness exercise machine with a remote intelligent control device (Figure 1), comprising 
(base crossbar 164) stably supporting all components of the invention (see Figure 1), a vertical support fixed behind the base (pivot upright 126), a cantilever (lift arm 132) projecting from the vertical support and having a holding crossbar (lift bar 134) for exercise (see Figure 1 wherein the lift bar 134 is provided to be lifted by a user), 
an auxiliary pushing unit that can adjust the pushing force (linear actuator 110) having a motor drive member (linear actuator 110), whereby the pushing position of a weight (weights 128) driven by the motor drive member can be changed to form pushing forces of different intensities (actuator 110 adjusts the distance of the weights 128 relative to the pivot point adjusting the required force to move the lift bar 134), 

    PNG
    media_image3.png
    521
    513
    media_image3.png
    Greyscale

Figure 1: Conner
wherein by using a microcomputer intelligent control device (electronic control unit 200) with built-in control software (microcontroller 210) and an operating interface (user interface 224), wherein the microcomputer intelligent control device is provided with a Bluetooth networking system and a Wi-Fi networking system (“wireless interface module 226 may support wireless communication standards such as BLUETOOTH and/or wireless networking (Wi-Fi)” ¶ 86) for remotely controlling the intensity of the pushing force of the pull-up fitness exercise machine (“wireless interface module 226 may be configured to transfer data between the ECU 200 and a remote device such as phone, tablet and/or computer” ¶ 86 and “user interface 224 may be configured to allow the user to selectively retract and extend the actuator travel arm 120 manually via menus or button presses” ¶ 92).  
It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Bissu’s wireless communication to be a Bluetooth and wi-fi networking system, as taught by Conner, in order to establish a standard wireless connection between the remote control and the computer (¶ 86).
Regarding Claim 2, Bissu in view of Wang and Conner further teaches the pull-up fitness exercise machine with the remote intelligent control device as recited in claim 1, wherein both of the position detectors are respectively installed at a pivot point of the pneumatic cylinder(“a linear potentiometer (sensor) can be connected in the piston rod (25)” ¶ 69; the potentiometer is connected to the pivot axis 24 via piston rod 25) and a pivot point of the multi-swiveling rod assembly (pivot 17; “a potentiometer (encoder) sensor, etc., which can be connected… to the pivot (17) of the cam arm (10)” ¶ 69) for detecting a pivoting angle of a specific pivot joint (cam arm 10; ¶ 69 below, in as much as applicant has shown the potentiometers measure the angle of the cam arm 10).

    PNG
    media_image4.png
    262
    592
    media_image4.png
    Greyscale

Regarding Claim 3, Bissu discloses the invention as substantially claimed, see above. Bissu further discloses using a body scanning sensor for monitoring the user at any time (“his can also be achieved with a body scanning sensor through a sensor as used in video games where the user becomes part of the system sensors and/or controls like "Kinect (Xbox)", which will register all movements of the user's body in the initial position and in the "indicate" stage of the repetition (positive and negative).” ¶ 70). Bissu does not disclose wherein a heartbeat detector is connected to the control device for the user to wear and for monitoring the heartbeat rate of the user at any time.
Conner further teaches wherein a heartbeat detector (“heart rate sensor may be incorporated into the exercise” ¶ 143) is connected to the control device (“The heart rate sensor may be configured to provide a signal to the ECU 200 indicative of the heart rate of the operator” ¶ 143) for the user to wear and for monitoring the heartbeat rate of the user at any time (“The ECU 200 may be programmed to evaluate a heart rate signal condition that compares the heart rate signal to a predetermined threshold” ¶ 143).
It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to further modify Bissu computer system with a heart rate sensor, as taught (¶ 143). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 20150105223 A1 (Bissu) and US 20180015325 A1 (Wang) and US 20170319905 A1 (Conner) in further view of US 20180214729 A1 (Rubin et al; henceforth Rubin).
Regarding Claim 4, Bissu in view of Wang and Conner teach the invention as substantially claimed, see above. Bissu further discloses wireless communication with remote devices. Bissu does not disclose wherein the pull-up fitness exercise machine cooperates with a cloud system to achieve the remote intelligent control purpose.  
Rubin teaches an analogous exercise device solving the same issue of wireless connection between a remote control and a computer in the exercise device comprising a fitness exercise machine (exercise machine 3021, see Figure 3 wherein the exercise machine is shown as a pull-down machine 300) with a remote intelligent control device (smartphone 3032)
wherein the microcomputer intelligent control device is provided with wireless networking system for remotely controlling the 20intensity of the pushing force of the pull-up fitness exercise machine (“during use of the exercise machines, the respective computing devices may be used to display settings, progress, statistics, and other information to the user while also receiving commands from the user in order to control the exercise machine and/or any corresponding dynamic force modules” ¶ 149; see Figure 30 wherein the computing device is smartphone 3032 wirelessly connected to exercise device 3022B and used to control the exercise device);
(cloud-based computing platform 3050) to achieve the remote intelligent control purpose (“cloud-based computing platform 3050 may include a user information data source 3056 that stores user data” ¶ 152; in as much as applicant has shown and as best understood the phone 3032 and the exercise device 3021B are connected to the cloud network for storage of data). 

    PNG
    media_image5.png
    554
    758
    media_image5.png
    Greyscale

Figure 30: Rubin
It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Bissu’s exercise device with a cloud system, as taught by Rubin, in order to remotely store data (¶ 151).
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063. The examiner can normally be reached Monday - Thursday 8:00am - 4:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZACHARY T MOORE/Examiner, Art Unit 3784    

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784